         Case 2:19-cv-01672-WSS Document 49 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  JAMES SMITH, SALLY SMITH,                       )
  KAYLA ROTELLINI, MICHAEL                        )    Civil Action No. 2:19-cv-01672
  ROTELLINI and ANTOINETTE                        )
  MACZKO,                                         )    HONORABLE WILLIAM S. STICKMAN
                                                  )
       Plaintiffs,                                )
                                                  )
             v.                                   )
                                                  )
  GENE KARCH, an individual,                      )
                                                  )
       Defendant.                                 )    Electronically Filed.


                                STIPULATION FOR DISMISSAL

       The parties to this action, by and through their undersigned counsel of record, hereby

stipulate to the dismissal of this action with prejudice, with each party to bear its own costs.

                                               Respectfully submitted,


s/Christopher P. Furman                        s/Joel S. Sansone
Christopher P. Furman, Esquire                 Joel S. Sansone, Esquire
98 East Maiden Street                          Law Offices of Joel Sansone
Washington, Pennsylvania 15301                 Two Gateway Center, Suite 1290
                                               603 Stanwix Street
                                               Pittsburgh, Pennsylvania 15222
                                               412.281.9194
                                               PA ID No. 41008

Dated: August 26, 2020



By the Court:



_____________________________ J.
